DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1, 3, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0168576 A1 to Lee et al. (hereinafter Lee).
Regarding claim 1, Lee discloses a phosphor containing film comprising:
a phosphor-containing layer having a resin layer (540) in which a plurality of discretely arranged concave portions are formed, and a fluorescent material (530) is filled in the concave portions formed in the resin layer (para [0085] and Fig. 7); and
a first substrate film (520) laminated on a main surface on a bottom side of the concave portions of the resin layer, and a second substrate film (510) laminated on the other main surface of the resin layer,
wherein the fluorescent material contains a phosphor (532) and a binder (531, host resin, para [0080]) ,
the concave portions of the resin layer do not pass completely through the resin layer(540) (Fig. 7),
the fluorescent material filled in the concave portions (530 filled regions) of the resin layer (540) and the first substrate film (520) are not in contact with each other,
at least a part of a wall portion forming the concave portions of the resin layer has a second substrate film-side end spaced apart from the second substrate film (interior, bottom wall of the concave region, Fig. 7), wherein the wall portion is a region of the resin layer between the fluorescent material and the fluorescent material in a surface direction of the phosphor-containing layer and a region of the resin layer outside the outermost fluorescent material in the surface direction (interior, bottom wall of the concave region, Fig. 7),  and
the fluorescent material (532) is also present between the second substrate film and the second substrate film-side end of the wall portion spaced apart from the second substrate film (Fig. 11).

Regarding claim 3, Lee discloses the phosphor-containing film according to claim 1, wherein the resin layer is epoxy (para [0078]) and therefore has impermeability to oxygen.

Regarding claim 5, Lee discloses the phosphor-containing film according to claim 1, wherein all of ends (interior walls/bottom of the concave regions) on the second substrate film side of the wall portion of the resin layer are spaced apart from the second substrate film (Fig. 11).

Regarding claim 9, Lee discloses a backlight unit (para [0090]) comprising:
a wavelength converting member made of the phosphor-containing film according to claim 1 (Fig. 11): and
at least one of a blue light emitting diode or an ultraviolet light emitting diode (para [0040]).

Claims 1, 3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR2010-0129030 A to Kim et al. (hereinafter Kim) submitted by applicant in the IDS filed 12/2/19, using a machine translation.
Regarding claim 1, Kim discloses a phosphor containing film (Fig. 1) comprising:
a phosphor-containing layer (24) having a resin layer (22) in which a plurality of discretely arranged concave portions are formed, and a fluorescent material (24) is filled in the concave portions formed in the resin layer (page 2); and
a first substrate film (10) laminated on a main surface on a bottom side of the concave portions of the resin layer, and a second substrate film laminated on the other main surface of the resin layer (30) (page 2),
wherein the fluorescent material (24) contains a phosphor and a binder (resin, page 3),
the concave portions of the resin layer do not pass completely through the resin layer (Fig. 1),
the fluorescent material (24) filled in the concave portions of the resin layer and the first substrate film (10) are not in contact with each other,
at least a part of a wall portion forming the concave portions of the resin layer has a second substrate film-side end spaced apart from the second substrate film (interior wall that forms the bottom of the concave region, Fig. 1), wherein the wall portion is a region of the resin layer between the fluorescent material and the fluorescent material in a surface direction of the phosphor-containing layer and a region of the resin layer outside the outermost fluorescent material in the surface direction (interior wall that forms the bottom of the concave region, Fig. 1) and
the fluorescent material (24) is also present between the second substrate film and the second substrate film-side end of the wall portion spaced apart from the second substrate film.

Regarding claim 3, Kim discloses the phosphor-containing film according to claim 1, wherein the resin layer is silicone (page 3) and therefore has impermeability to oxygen.

Regarding claim 9, Kim discloses the backlight unit (Fig. 3) comprising:
a wavelength converting member made of the phosphor-containing film according to claim 1 (page 3 and Fig. 1): and
a blue light emitting diode (140, page 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  See MPEP 2111.03, cited above.  This open-ended definition has been taken into consideration in the following rejections.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claim 2, Lee discloses the phosphor-containing film according to claim 1, but fails to expressly disclose wherein a distance between the second substrate film and the second substrate film-side end of the wall portion spaced apart from the second substrate film is 0.01 to 10 µm.  However, it would be obvious to one of ordinary skill in the art to optimize the distance between the second substrate film and the second substrate film-side end of the wall portion spaced apart from the second substrate film to provide the desired arrangement of pixels and wavelength conversion elements (para [0128]-[0130]) for liquid crystal displays (para [0126]).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claim 6, Kim discloses the phosphor-containing film according to claim 1, wherein in an alternate embodiment, the fluorescent material (24) present between the second substrate film and the second substrate film-side end of the wall portion spaced apart from the second substrate film (inside wall of the cavity) contains a material having impermeability to oxygen (epoxy), in addition to the phosphor and the (silicone) binder (page 3 and Fig. 2).

Regarding claim 7, Kim discloses the phosphor-containing film according to claim 6, further comprising: between the second substrate film (30’) and the second substrate film-side end of the wall portion spaced apart from the second substrate film,
a layer including the fluorescent material (22a,24a,24b) containing the material having impermeability to oxygen (epoxy, as discussed above), in addition to the phosphor and the (silicone) binder (page 3 and Fig. 2); and
a layer (24c,22b) including the material having impermeability to oxygen (epoxy, page 3) and located closer to the second substrate film (30’) than the layer including the fluorescent material (Fig. 2).

Regarding claim 8, Kim discloses the phosphor-containing film according to claim 6, wherein the material having impermeability to oxygen has the same components as a material for forming the resin layer, epoxy (page 3), which 
does not contain an inorganic layered compound.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of CN 103474559A to Ma et al. (hereinafter Ma), provided by applicant in the IDS filed 12/2/19, using a machine translation.
Regarding claim 2, Kim discloses the phosphor-containing film according to claim 1, but fails to expressly disclose wherein a distance between the second substrate film and the second substrate film-side end of the wall portion spaced apart from the second substrate film is 0.01 to 10 µm.
However, Ma does teach a phosphor containing film comprising first and second substrates (1 and 3, Fig. 2 and para [0026],) comprising concave regions (cavities, para [0009]) filled with a fluorescent material (2, phosphor, para [0029]), wherein a distance between the second substrate film and the second substrate film-side end of the wall portion spaced apart from the second substrate film (depth of the concave region) is 1-500 µm (para [0035]), which overlaps the instantly claimed range of 0.01 to 10 µm.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists’. It would also be obvious to one or ordinary skill in the art to control this distance to increase the ratio of the light-emitting area without compromising the strength of the substrate (para [0035]).

Regarding claim 5, Kim discloses the phosphor-containing film according to claim 1, but fails to expressly disclose wherein all of ends on the second substrate film side of the wall portion of the resin layer are spaced apart from the second substrate film.
However, Ma does teach wherein all of ends on the second substrate film side of the wall portion of the resin layer are spaced apart from the second substrate film in the trapezoidal configuration of Fig. 2. The reference further discloses that trapezoidal cavities (as set forth in Ma), semicircular cavities (as set forth in Kim) and rectangular cavities are obvious variants (para [0033]-[0034]).  
It would therefore be obvious to employ the trapezoidal configuration of Ma wherein all of ends on the second substrate film side of the wall portion of the resin layer are spaced apart from the second substrate film as an obvious alternative to semicircular cavities of Kim.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 5/11/22, with respect to the double patenting rejections have been fully considered and are persuasive.  Proper terminal disclaimers were filed on 5/11/22.
Therefore, the obviousness double patenting rejection of claims 1, 2, 4, 5 and 9 as obvious over the claims of 369 has been withdrawn. 
The obviousness double patenting rejection of claims 1-6, 8 and 9 as obvious over the claims of 135 has been withdrawn. 
The obviousness double patenting rejection of claims 1-3, 5 and 9 as obvious over the claims of 767 has also been withdrawn. 

Applicant’s arguments, see page 6, filed 5/11/22, with respect to the 112(b) rejection have been fully considered and are persuasive.  
Therefore, the 112(b) rejection of claims 1-20 has been withdrawn. 

Applicant's arguments filed 5/11/22, regarding Lee, Kim and Ma have been fully considered but they are not persuasive. 
Newly amended claim 1 recites the limitation “the wall portion is a region of the resin layer between the fluorescent material and the fluorescent material in a surface direction of the phosphor-containing layer and a region of the resin layer outside the outermost fluorescent material in the surface direction”.  Applicant argues that this limitation is limited to a sidewall and further argues that in Lee this wall portion is the bottom of the concave portion and not a sidewall.  The examiner agrees that the wall portion referenced in the Lee rejection above is the bottom wall.  Similar structures are taught in Kim.  However, this newly added limitation is stated in para [0083] of the publication of the instant disclosure, US 2020/0032137 A1 (hereinafter 137) and refers to wall portion 18a in Fig. 3.  Fig. 3 shows that wall portion 18a refers to both the sidewall and the bottom portion of the concave area.  Therefore, the “wall portion” as set forth in the newly amended claim and by definition in para [0083] and Fig. 3 of 137 is not limited to a side wall and does also refer to the bottom portion of the concave area. 
Therefore, the 102(a)(1) rejection of claims 1, 3, 5 and 9 as anticipated by Lee stands. 
The 102(a)(1) rejection of claims 1, 3 and 9 as anticipated by Kim stands. 
The 103 rejection of claim 2 as obvious over Lee stands. 
The 103 rejection of claims 6-8 as obvious over Kim stands. 
The 103 rejection of claims 2 and 5 as obvious over Kim in view of Ma stands.

Terminal Disclaimer
The terminal disclaimer filed on 5/11/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of U.S. 10781369, U.S. 10982135 and U.S. 10948767 has been reviewed and is accepted.  The terminal disclaimers have been recorded.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is applicant’s prior invention, U.S. 10982135 B2, and a proper terminal disclaimer was filed on 5/11/22.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./           Examiner, Art Unit 1734                                                                                                                                                                                             

/Matthew E. Hoban/           Primary Examiner, Art Unit 1734